—Per Curiam.
Respondent was admitted to practice by this Court in 1992. Most recently, he maintained an office for the practice of law in New Jersey, where he was admitted to practice in 1993.
Petitioner moves to strike respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (a) and (b) on the ground that respondent was convicted in New Jersey of the crime of obtaining a controlled dangerous substance by fraud (see NJ Stat Ann § 2C:35-13). Specifically, respondent forged a prescription to obtain the drug Oxicontin. The New Jersey Supreme Court suspended respondent from practice for a period of six months and recently reinstated him to practice, subject to random drug testing (Matter of Peterman, 175 NJ 440, 815 A2d 955 [2003]; 174 NJ 341, 805 A2d 1206 [2002]; 170 NJ 185, 785 A2d 422 [2001]). Respondent opposes petitioner’s motion and has offered his resignation.
Because respondent’s criminal offense is essentially similar to a felony in this state (see Penal Law §§ 170.10, 170.25; Matter of Johnston, 75 NY2d 403 [1990]), respondent ceased to be an attorney in New York upon his conviction (see Judiciary Law § 90 [4] [a], [e]). Penal Law § 170.10 (5) states that a person is guilty of forgery in the second degree when, with intent to defraud, he falsely makes or alters a prescription of a duly licensed physician or other person authorized to issue the same for any drug. Penal Law § 170.25 states that a person is guilty of criminal possession of a forged instrument in the second degree when, with knowledge that it is forged and with *546intent to defraud, he utters or possesses any forged instrument of a kind specified in Penal Law § 170.10. A violation of either Penal Law section is a class D felony. We therefore grant petitioner’s motion.